LANGTRY, J.
Defendant appeals from conviction and sentence on each of two counts of “uttering and publishing” false checks, one for $3,100 and the other for $3,007. Former QRS 165.115.
The checks, signed “Gary Price Jr.” were drawn on the account of Ramble In Enterprises in the Security Pacific National Bank, Vista, California, and were payable to Jowelco International, a firm name for which defendant had a business account in the First National Bank of Oregon, La Grande, Oregon. They were deposited in such account by defendant on July 12, 1971. After depositing the checks in such account, defendant immediately drew cheeks thereon which depleted the account before the First National Bank was notified by the Security Bank in California that the Ramble In account had been closed for about two years, and the checks would not be paid.
Defendant contends that his motion for acquittal *142should have been allowed because there was insufficient evidence of his knowledge that the checks were false, and for lack of evidence that defendant intended to defraud. He also claims error with reference to two instructions, and that sentences should not have been assessed for two crimes.
(1) The assistant manager of the California bank testified that defendant was the only person ever authorized to draw checks on the Ramble In account; that the account was closed and defendant was notified thereof by letter on April 2, 1969 and that thereafter defendant came to the bank asking that the account be left open and was personally told by the assistant manager that it would not be left open, and that since then it had not been reopened.
This testimony alone is sufficient from which the jury could infer that defendant knew of the falsity of the checks and intended to defraud. Defendant testified that Gary Price Jr. (the maker’s name on the checks) was a former partner of his in Ramble In, and had taken it over, and that he had received the checks in question from Price for merchandise. He did not produce Price as a witness and did not testify to any place he could be found. The jury was not bound to believe this testimony, as opposed to that of the assistant bank manager from which opposing inferences could be drawn.
(2), (3) The first of the instructions assigned as erroneous was a part of the instruction defining forgery in which the court said * * a bank check with a fictitious name as maker is deemed to be a forgery or a false check.” Defendant claims this was a prohibited comment on the evidence, but cites no authority in support of his contention. It was incum*143bent upon the court to define forgery for the indictment is based upon former OES 165.115 which provides:
“Any person who * * * utters, publishes, passes or tenders * * * as true and genuine, any false, altered, forged or counterfeited # * * writing, instrument * * * shall be punished * *
The court’s instructions, including the part challenged, correctly defined forgery. The part challenged did not single out the particular testimony of the defendant concerning the G-ary Price Jr. signatures on the checks, but was general in nature. In view of all of the evidence, the forgery instruction would have been incomplete without the challenged part. For these reasons, the instruction was not erroneous.
The other instruction assigned as erroneous was not excepted to. We will not consider it. State v. Avent, 209 Or 181, 302 P2d 549 (1956).
(4) The other asserted error is that because defendant presented the checks at the same time, he could be sentenced for but one crime.
Each check was a separate entity, each of which violated the forgery statute if the requirements of that statute were proven.
In State v. Woolard, 259 Or 232, 484 P2d 314 (1971), the court held that a course of conduct which violates two separate statutes may, in certain circumstances, be the subject of only one sentence but # * [t]his situation should be distinguished from a course of conduct which violates the same statute several times * *
The court sentenced defendant to four years’ im*144prisonment on each eonnt, the sentences to run concurrently. We find no error therein.
Affirmed.